Lake County Community Development Block Grant

Economic Loan Fund Program

 

LOAN AGREEMENT

 

 

This Loan Agreement (the "Loan Agreement"), is made and executed on this 20th
day of June, 2013, by and between OURPET’S COMPANY, (hereinafter the
“Borrower"), an Ohio corporation with its main offices located at 1300 East
Street, Fairport Harbor, Ohio 44077 and the BOARD OF LAKE COUNTY COMMISSIONERS
(hereinafter the “County”), acting on behalf of Lake County and located at 105
Main Street, Painesville, OH 44077.

 

WITNESSETH:

 

WHEREAS, COUNTY has applied for and received federal Community Development Block
Grant (“CDBG”) funds from the United States Department of Housing and Urban
Development, for the specific purpose of undertaking economic development
activities;

 

WHEREAS, the Borrower has submitted to the County through the Lake County Port
Authority as the Loan Administrator for the Economic Loan Fund Program for
County, (“Loan Administrator”) an application for a loan in the amount of One
Hundred and Twenty Five Thousand Dollars and no/100 Cents ($125,000.00) from the
Lake County Community Development Block Grant Economic Loan Fund for the
purposes contained in the Scope of Work, included with the application the
Borrower submitted to the Loan Administrator all of which taken together is
contained on Exhibit A, attached hereto and incorporated herein by reference, in
the Village of Fairport Harbor, Lake County, Ohio (the "Project");

 

WHEREAS, the Borrower has obtained financing from other sources (the “Additional
Financing”) to cover the costs of the Project in excess of the amount requested
in its application to the County; and

 

WHEREAS, the County has determined that the Project meets the conditions set
forth in the Lake County Economic Loan Program Guidelines and desires to loan to
the Borrower the amount of One Hundred Twenty Five Thousand Dollars and no/100
Cents ($125,000.00) for the provision of the Project on the terms and conditions
contained herein.

 

STATEMENT OF THE AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties hereto agree as follows:

 

1.Loan Amount. The County agrees to loan the Borrower the principal amount of
One Hundred and Twenty Five Thousand Dollars and no/100 Cents ($125,000.00),
(hereinafter the "Loan"), for payment of the costs associated with the
completion of the Project, as outlined in the Scope of Work, contained on,
Exhibit A, which is attached hereto and incorporated herein by reference.

 

2.Disbursement of the Loan. The Loan shall be disbursed to the Borrower upon
closing of the loan and receipt of documentation acceptable to the County.

 



 

 

 

3.Evidence of the Loan. The Loan shall be evidenced by the cognovit promissory
note of even date, (hereinafter the “Note”) a copy of which is attached hereto,
and incorporated herein as Exhibit B, bearing interest at the rate of five
percent (5%) per annum for the term of the Loan. The term of the Loan shall be
five years (5) years.

 

4.Repayment of the Loan. The terms of repayment of the Loan shall be as set
forth in the Note, and the Borrower shall make all payments required to be made
under

the Note as and when due. The sale or transfer of the Project or the Project
Property will cause the payment of the entire principal balance of the Loan plus
any interest accrued to date, as stated above, to be immediately due and
payable.

 

5.Security. The Loan shall be secured by a UCC on the Equipment, executed by the
Borrower on the same date as the Note (the "UCC"), a copy of which is attached
hereto and incorporated herein as Exhibit C. Hereinafter, this Agreement, the
Note and the Security Documents shall be referred to herein as the "Loan
Documents".

 

6.Representations of the Borrower. The Borrower hereby represents and warrants
that:

 

a) It has full power and authority to execute, deliver and perform the Loan
Documents, and to enter into and carry out the transactions contemplated
thereby. Such execution, delivery and performance do not, and will not, violate
any provision of law applicable to the Borrower and will not conflict with or
result in a default under any agreement or instrument to which the Borrower is a
party or by which it or any of its property or assets is or may be bound. All of
the documents necessary to document this transaction have by proper action, been
duly authorized, executed and delivered and all necessary actions have been
taken to constitute the Loan Documents valid and binding obligations of the
Borrower.

 

b) The provision of the Project will be completed and the Project will be
operated and maintained in such a manner as to conform with all applicable
zoning, planning, building, environmental and other applicable governmental
regulations imposed by the federal, state or local governments.

 

c) There are no actions, suits, or proceedings pending or threatened against or
affecting the Borrower or the Project which, if adversely determined, would
individually or in the aggregate materially impair the ability of the Borrower
to perform any of its obligations under the Loan Documents or adversely affect
the financial condition of the Borrower.

 

d) The Borrower is not in default under any of the Loan Documents or in the
payment of any indebtedness for borrowed money or under any agreement or
instrument evidencing any such indebtedness, and no event has occurred which by
notice, the passage of time or otherwise would constitute any such event of
default.

 



2

 

 

e) The site of the Project shall be zoned under a zoning ordinance which permits
the provision of the Project thereon in accordance with the plans and
specifications and the operation of the Project; and all utilities, including
water, storm and sanitary sewer, gas, electric and telephone, and rights of
access to public ways shall be available or will be provided to the Project site
in sufficient locations and capacities to meet the requirements of operating the
Project and of any applicable governmental requirement.

 

f) The Borrower has made no contract or arrangement of any kind that would give
rise to a lien or claim of lien on the Project or other collateral covered by
the Loan Documents, except as otherwise permitted under the Loan Documents.

 

g) All proceeds of the Loan shall be used for the payment of costs relating to
the provision of the Project. No part of any such proceeds shall be knowingly
paid to or retained by the Borrower or any partner, officer, shareholder,
director or employee of the Borrower as a fee, kick-back or consideration of any
type. The Borrower has no identity of interest with the general contractor or
any architect, subcontractor, laborer or materialman performing work or services
or supplying materials in connection with the provision of the Project.

 

h) The Borrower shall provide an annual financial statement to the County or its
Loan Administrator during each year of the loan term. The annual financial
statement shall be reviewed using generally accepted accounting principles and
include a certificate of the Borrower’s chief executive officer stating that (a)
no Event of Default has occurred and is continuing and no event or circumstance
which would constitute an Event of Default, but for the requirement that notice
be given or time elapse or both, has occurred and is continuing, or, if such an
Event of Default or such event or circumstance has occurred and is continuing, a
statement as to the nature thereof and the action which the Borrower proposes to
take with respect thereto, and (b) no action, suit or proceeding by the Borrower
or against the Borrower at law or in equity, or before any governmental
instrumentality or agency, is pending or, to the best of the Borrower’s
knowledge; threatened, which, if adversely determined, would materially impair
the right or ability of the Borrower to perform the transactions contemplated by
the Loan Documents or the Lender Loan Documents, or would materially and
adversely affect the Borrower’s business, operations, properties, assets or
condition, all as of the date of such certificate, except as disclosed in such
certificate.

 

i) The Project Property has never, and does not currently contain, nor is it
contaminated by, any hazardous or toxic waste materials in violation of any
applicable environmental laws or regulations, including, but not limited to,
Section 103 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 USC 9601 et seq. and Chapter 3734 of the Ohio Revised Code;
and no "clean-up" of the Project Property has occurred pursuant to any
applicable federal or state environmental laws or regulations which would give
rise to (i) liability on the part of any person, entity or association to
reimburse any governmental authority for the costs of any such "clean-up", (ii)
a lien or encumbrance on the Project site, or (iii) impairment of the site for
the intended purpose.

 



3

 

 

j) The Borrower has demonstrated to the satisfaction of the County the
suitability of the site to undertake the Project and for the loan to be closed.

 

k) Borrower certifies that the Project will not result in the relocation of a
plant, facility or operation from one Lake County community to another, and as
further certified in Exhibit A.

 

l) The Project Property shall be used for the activities set forth in the Scope
of Work and shall not be used for other purposes or activities without the
express written approval of Lake County.

 

m) The Borrower acknowledges the Lake County CDBG Economic Loan Program
Requirements which are attached hereto as Exhibit D and incorporated as part of
this Agreement.

 

7.Designation. The governing body of the County has by resolution or ordinance,
designated that the Project meets the Guidelines and that the assistance
provided through this Agreement is appropriate.

 

8.Provision of the Project. The Borrower (a) has provided a marketing plan and
management strategy for the Project; (b) has commenced or shall promptly
hereafter commence the provision of the Project; (c) has demonstrated the
Borrower’s capacity to undertake and oversee the Project, as evidenced by
documentation of the applicant’s past performance in economic development
Projects; (d) shall pay all expenses incurred in such provision from funds made
available therefor in accordance with this Agreement or otherwise; and (e) shall
demand, sue for, levy and recover all sums of money and debts which may be due
and payable under the terms of any contract, order, receipt, guaranty, warranty,
writing or instruction in connection with the provision of the Project and will
enforce the terms of any contract, agreement, obligation, bond or other
performance security with respect thereto.

 

9.Prevailing Wage Rates. The Borrower confirms that all wages paid to laborers
and mechanics employed on the Project shall be paid at not less than the federal
prevailing rates of wages for laborers and mechanics for the class of work
called for by the Project, which wages shall be determined in accordance with
the federal requirements, or where applicable, Chapter 4115, Ohio Revised Code,
for determination of prevailing wage rates.

 

10.The Borrower Required to Pay Costs in Event Loan Proceeds are Insufficient.
In the event that the proceeds of the Loan and the Additional Financing are not
sufficient to pay all costs of the Project, the Borrower will, nonetheless and
irrespective of the cause of such deficiency, complete the Project in accordance
with the plans and specifications and pay all costs of such completion in full
from its own funds.

 



4

 

 

11.Events of Default. Each of the following shall be an "Event of Default":

 

a) The Borrower shall fail to pay any amount payable pursuant to this Loan
Agreement or under the Note on the date on which such payment is due and
payable; or

 

b) The Borrower shall fail to observe and perform any agreement, term or
condition contained in this Loan Agreement other than as required pursuant to
subsection (a) above, and such failure continues for a period of thirty (30)
days after notice of such failure is given to the Borrower by the County or for
such longer period as the County may agree to in writing; provided, that if the
failure is of such nature that it can be corrected but not within the applicable
period, such failure shall not constitute an Event of Default so long as the
Borrower institutes curative action within the applicable period and diligently
pursues such action to completion; or

 

c) Any representation or warranty made by the Borrower herein or in any other
Loan Documents or in connection herewith shall prove to have been incorrect in
any material respect when made; or

 

d) The Borrower shall fail to pay any indebtedness of the Borrower, or any
interest or premium thereon, when due and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness; or

 

e) The Borrower commences a voluntary case concerning it under titles of the
United States Code entitled "Bankruptcy" as now or hereafter in effect, (the
"Bankruptcy Code"), or any successor thereto or an involuntary case is commenced
against the Borrower under the Bankruptcy Code and relief is ordered against the
Borrower; or the Borrower is not paying its debts as such debts become due.

 

f) The Borrower relocates a plant, facility or operation from one Labor Market
Area to another which results in the relocation of jobs and the significant loss
of jobs to the Labor Market Area from which the relocation occurred within three
years of the date of assistance.

 

12.Remedies on Default. Whenever an Event of Default shall have happened and be
subsisting, any one or more of the following remedial steps may be taken:

 

a) If the Loan has not been disbursed, the County may terminate any and all
obligations under this Agreement;

 

b) The County may declare all payments under the Note to be immediately due and
payable, whereupon the same shall become immediately due and payable;

 



5

 

 

c) The County may exercise any or all or any combination of the remedies
specified in the Security Documents;

 

d) The County may have access to, inspect, examine and make copies of the books
and records accounts and financial data of the Borrower; or

 

e) The County may pursue all remedies now or hereafter existing at law or in
equity to collect all amounts then due and thereafter to become due under this
Agreement, the Note, the Security Documents, or to enforce the performance and
observance of any other obligation or agreement of the Borrower under the Loan
Documents.

 

13.No Remedy Exclusive. No remedy conferred upon or reserved to the Lake County
jurisdiction by this Agreement is intended to be exclusive of any other remedy
or remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Agreement, each other loan
document, or now or hereafter existing at law, in equity or by statute. No delay
or omission to exercise any right or power accruing upon any default shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient. In order to entitle the Lake County jurisdiction to
exercise any remedy reserved to it in this section, it shall not be necessary to
give any notice, other than such notice as may be expressly provided for herein
or required by law.

 

14.Uses of Loan Amount. It is further agreed that the funds loaned by the County
hereunder will be used by the Borrower as outlined in Exhibit A.

 

15.Notification. The Borrower shall immediately notify the County of any change
in its financial position, which would relate to the ability of the Borrower to
fulfill its responsibilities under this Loan Agreement or the Note.

 

16.Indemnification. To the extent allowable by law, the Borrower shall defend,
indemnify and hold the County and any officials of the State of Ohio harmless
against any and all cost, expense, claims or actions arising out of or connected
with the execution and delivery of this Loan Agreement or any other documents
related to this transaction. The provisions related to this section shall
survive the termination of this Loan Agreement.

 

17.Other Agreements. The Borrower shall not enter into any agreement containing
any provision which would be violated hereunder or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith.

 

18.Miscellaneous.

 

a) Term of Agreement. This Agreement shall be and remain in full force and
effect from the date of its delivery until (a) the termination of this Agreement
pursuant to section 12 hereof or (b) such time as the Loan shall have been fully
repaid and all other sums payable by the Borrower under this Agreement, the Note
and the other Loan Documents have been satisfied.

 



6

 

 

b) Notices. All notices, certificates, requests or other communications
hereunder shall be in writing and shall be deemed to be sufficiently given when
mailed by registered or certified mail, postage prepaid, and addressed to the
appropriate address. The Borrower or the County may, by notice given hereunder,
designate any further or different addresses to which subsequent notice,
certificates, requests or other communications shall be sent.

 

c) Extent of Covenants of the County. All covenants, obligations and agreements
of the County contained in this Agreement shall be effective to the extent
authorized and permitted by applicable law. No such covenant, obligation or
agreement shall be deemed to be a covenant, obligation or agreement of any
present or future Board of County Commissioners other than in its official
capacity.

 

d) Binding Effect. This Agreement shall inure to the benefit of and shall be
binding in accordance with its terms upon the County, the Borrower and their
respective successors and assigns.

 

e) Amendments and Supplements. This Agreement may not be amended or supplemented
except by an instrument in writing executed by the County and the Borrower.

 

f) Severability. If any provision of this Agreement, or any covenant,
obligation, or agreement contained herein is determined by a court to be invalid
or unenforceable, such determination shall not affect any other provision,
covenant, obligation or agreement, each of which shall be construed and enforced
as if such invalid or unenforceable portion were not contained herein. Such
invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision, covenant, obligation or agreement,
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent permitted by law.

 

g) Captions. The captions and headings in this Agreement shall be solely for
convenience or reference and shall in no way define, limit or describe the scope
or intent of any provisions or sections of this Agreement.

 

h) Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of Ohio in Lake County, Ohio and for all purposes shall be
governed by and construed in accordance with the laws of the State of Ohio.

 



7

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

 

  BORROWER: OURPET’S COMPANY             Date: June 20, 2013 By: /s/Steve
Tsengas     Steve Tsengas   Its: Chairman & CEO                           BOARD
OF LAKE COUNTY COMMISSIONERS               /s/Robert E. Aufuldish Date: June 20,
2013 Robert E. Aufuldish, President             Date: June 20, 2013 /s/Judy
Moran   Judy Moran             Date: June 20, 3013 /s/Daniel P. Troy   Daniel P.
Troy

 

 

 

8

